 
 
IB 
 Union Calendar No. 239 
111th CONGRESS 2d Session 
H. R. 2517 
[Report No. 111–400, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2009 
Ms. Baldwin (for herself, Ms. Ros-Lehtinen, Mr. Berman, Mr. Capuano, Mr. Ellison, Mr. Engel, Ms. Harman, Mr. Holt, Mr. Kennedy, Mr. Langevin, Mrs. Maloney, Ms. Matsui, Ms. McCollum, Mr. McDermott, Ms. Moore of Wisconsin, Mr. Moran of Virginia, Mr. Nadler of New York, Ms. Norton, Ms. Schakowsky, Mr. Serrano, Mr. Sherman, Ms. Sutton, Mr. Tierney, Ms. Wasserman Schultz, Mr. Wu, Mr. Cummings, Mr. Kucinich, Ms. Velázquez, Mr. Waxman, Ms. Berkley, Mrs. Capps, Mr. Moore of Kansas, Mr. Weiner, Mr. Connolly of Virginia, Mr. Hastings of Florida, Mr. Pastor of Arizona, Mr. Welch, Ms. Woolsey, Mr. McGovern, Ms. Zoe Lofgren of California, Mrs. Davis of California, Mr. Grijalva, Ms. Kilpatrick of Michigan, Mr. Stark, Mr. Dingell, Mr. George Miller of California, Mr. Sarbanes, Mr. Rothman of New Jersey, Mr. Crowley, Mr. Wexler, Mr. Farr, Ms. Linda T. Sánchez of California, Mr. Carson of Indiana, Ms. DeGette, Mr. Delahunt, Mr. Jackson of Illinois, Mr. Michaud, Mrs. Lowey, Ms. Eshoo, Mr. Gutierrez, Mr. Polis of Colorado, Mr. Ackerman, Mr. Filner, Mr. Clyburn, and Mr. Quigley) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on House Administration and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
January 22, 2010 
Reported from the Committee on Oversight and Government Reform with an amendment 
Strike out all after the enacting clause and insert the part printed in italic 
 

January 22, 2010
Referral to the Committees on House Administration and the Judiciary extended for a period ending not later than January 29, 2010


January 29, 2010
Additional sponsors: Ms. Clarke, Mr. Hinchey, Mr. Israel, Mr. Meek of Florida, Mr. Larson of Connecticut, Mr. Sestak, Mr. DeFazio, Mr. Frank of Massachusetts, Mr. Abercrombie, Mr. Pallone, Ms. Kilroy, Mr. Johnson of Georgia, Mr. Hare, Ms. Schwartz, Mr. Blumenauer, Mr. Van Hollen, Ms. DeLauro, Mr. Baird, Mr. Cohen, Mr. Adler of New Jersey, Ms. Edwards of Maryland, Mr. Bishop of New York, Mr. Gonzalez, Mr. Doggett, Mr. Hodes, Mr. Larsen of Washington, Ms. Hirono, Mr. Inslee, Ms. Watson, Mr. Honda, Mr. Yarmuth, Mr. Andrews, Ms. Fudge, Mr. Levin, Mr. Becerra, Ms. Loretta Sanchez of California, Mr. Braley of Iowa, Mr. Loebsack, Mr. Walz, Mr. Massa, Mr. Sires, Ms. Lee of California, Mr. McMahon, Mr. Murphy of Connecticut, Mr. Scott of Virginia, Mr. Maffei, Ms. Giffords, Ms. Pingree of Maine, Mr. Peters, Ms. Tsongas, Mr. Olver, Ms. Speier, Mr. Lewis of Georgia, Mr. Tonko, Mr. Doyle, Ms. Chu, Ms. Jackson Lee of Texas, Mr. Price of North Carolina, Mr. Ryan of Ohio, Mr. Courtney, Mrs. Napolitano, Mr. Clay, Mr. Pierluisi, Mr. Baca, Mr. Rush, Mr. Smith of Washington, Mr. Hall of New York, Mr. Payne, Mr. Davis of Illinois, Mr. Luján, Ms. Titus, Ms. Waters, Mr. Schiff, Mr. Perlmutter, Ms. Shea-Porter, and Ms. Roybal-Allard


January 29, 2010
The Committees on House Administration and the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
For text of introduced bill, see copy of bill as introduced on May 20, 2009
 
A BILL 
To provide certain benefits to domestic partners of Federal employees. 
 
 
1.Short title; references; table of contents 
(a)Short titleThis Act may be cited as the Domestic Partnership Benefits and Obligations Act of 2009. 
(b)ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 5, United States Code. 
(c)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; references; table of contents. 
Title I—Domestic partnerships 
Sec. 101. Domestic partnerships. 
Title II—Civil Service Retirement System 
Sec. 201. Definitions. 
Sec. 202. Creditable service. 
Sec. 203. Computation of annuity. 
Sec. 204. Cost-of-living adjustment of annuities. 
Sec. 205. Survivor annuities. 
Sec. 206. Lump-sum benefits; designation of beneficiary; order of precedence. 
Sec. 207. Alternative forms of annuities. 
Sec. 208. Administration; regulations. 
Sec. 209. Participation in the Thrift Savings Plan. 
Title III—Federal Employees’ Retirement System 
Sec. 301. Definitions. 
Sec. 302. Creditable service. 
Sec. 303. Survivor reduction for a current spouse or a current domestic partner. 
Sec. 304. Survivor reduction for a former spouse or former domestic partner. 
Sec. 305. Survivor elections; deposit; offsets. 
Sec. 306. Survivor reductions; computation. 
Sec. 307. Insurable interest reductions. 
Sec. 308. Alternative forms of annuities. 
Sec. 309. Lump-sum benefits; designation of beneficiary; order of precedence. 
Sec. 310. Annuities: methods of payment; election; purchase. 
Sec. 311. Protections for spouses, domestic partners, former spouses, and former domestic partners. 
Sec. 312. Justices and judges. 
Sec. 313. Survivor annuities: definitions. 
Sec. 314. Rights of a widow, widower, or surviving partner. 
Sec. 315. Rights of a former spouse or former domestic partner. 
Sec. 316. Authority of the Office of Personnel Management. 
Sec. 317. Cost-of-living adjustments. 
Sec. 318. Fiduciary responsibilities; liability and penalties. 
Title IV—Insurance benefits 
Sec. 401. Life insurance. 
Sec. 402. Health insurance. 
Sec. 403. Enhanced dental benefits. 
Sec. 404. Enhanced vision benefits. 
Sec. 405. Long-term care insurance. 
Title V—Travel, transportation, and subsistence 
Sec. 501. Reimbursement for taxes incurred on money received for travel expenses. 
Sec. 502. Relocation expenses of employees transferred or reemployed. 
Sec. 503. Taxes on reimbursements for travel, transportation, and relocation expenses of employees transferred. 
Sec. 504. Relocation expenses of an employee who is performing an extended assignment. 
Title VI—Compensation for work injuries 
Sec. 601. Definitions. 
Sec. 602. Death gratuity for injuries incurred in connection with employee’s service with an Armed Force. 
Sec. 603. Beneficiaries of awards unpaid at death; order of precedence. 
Sec. 604. Augmented compensation for dependents. 
Sec. 605. Limitations on right to receive compensation. 
Sec. 606. Compensation in case of death. 
Sec. 607. Lump-sum payment. 
Sec. 608. Regulations. 
Sec. 609. Effective date. 
Title VII—Provisions relating to employment of relatives and other matters  
Sec. 701. Employment of relatives; restrictions. 
Sec. 702. Settlement of accounts. 
Sec. 703. Benefits for captives. 
Sec. 704. Compensation for disability or death. 
Sec. 705. Family and medical leave. 
Title VIII—Additional provisions 
Sec. 801. Applicability. 
Sec. 802. Regulations. 
Title IX—Amendment to the Ethics in Government Act of 1978 
Sec. 901. Amendment to the Ethics in Government Act of 1978. 
Title X—Reporting requirements 
Sec. 1001. Report of the president. 
Sec. 1002. GAO report.  
IDomestic partnerships 
101.Domestic partnerships 
(a)In generalChapter 21 is amended by adding at the end the following: 
 
2110.Domestic partnerships 
(a)EstablishmentTo establish the existence of a domestic partnership, between an employee, former employee, or annuitant and another individual, for purposes of the provisions of law to which this section applies, the employee, former employee, or annuitant (as the case may be) shall be required to file an affidavit, in such form and manner as the Office of Personnel Management shall by regulation prescribe, attesting to the following:  
(1)Both individuals are members of the same sex. 
(2)Both individuals are at least 18 years of age and competent to contract. 
(3)The filing employee, former employee, or annuitant (as the case may be) has notified the other individual of the filing of the affidavit attesting that their partnership satisfies the requirements of this subsection. 
(4)Such individuals are in a domestic partnership with one another and intend to remain so indefinitely.  
(5)Such individuals— 
(A)have a common residence; or 
(B)do not have a common residence because of financial, employment-related, or other reasons, as identified in the affidavit. 
(6)Neither individual is married to or in a domestic partnership with anyone outside of the domestic partnership referred to in paragraph (4). 
(7)The 2 individuals share responsibility for a significant measure of each other’s common welfare and financial obligations. 
(8)The 2 individuals are not related in a way that, if they were of the opposite sex, would prohibit legal marriage in the jurisdiction in which either individual resides. 
(9)The filing employee, former employee, or annuitant (as the case may be) understands that willful falsification of information set forth in the affidavit or failure to provide appropriate notification of the termination of the domestic partnership may lead to the recovery of amounts obtained as a result of such falsification or failure (as the case may be), criminal or other penalties, and (in appropriate cases) disciplinary action.  An affidavit shall not be effective for purposes of this section unless the filing individual is an employee, former employee, or annuitant as of the time of filing. No 2 individuals shall, for purposes of the provisions of law to which this section applies, be treated as being in a domestic partnership with one another unless there is in effect, in accordance with regulations prescribed by the Office, an affidavit filed in accordance with the preceding provisions of this subsection. An affidavit so filed shall remain in effect until the earlier of the date of the death of either individual or the date as of which the domestic partnership is otherwise terminated, as determined under such regulations.  
(b)Domestic partnerFor purposes of the provisions of law to which this section applies, the term domestic partner means an individual who is in a domestic partnership, as described in subsection (a). 
(c)Employee definedFor purposes of this section, the term employee means an employee as defined by section 2105, an employee of a nonappropriated fund instrumentality of the Department of Defense or the Coast Guard (as described in section 2105(c)), an employee of the United States Postal Service or of the Postal Regulatory Commission (as described in section 2105(e)), a Member of Congress, a member of the commissioned corps of the Public Health Service, a member of the commissioned corps of the National Oceanic and Atmospheric Administration, and any other individual who is employed by the Government (as determined under regulations of the President or a designee thereof), but does not include a technician (within the meaning of section 8337(h) or, notwithstanding any provision of chapter 43 of title 38, a member of the armed forces. 
(d)Annuitant definedFor purposes of this section, the term annuitant means— 
(1)an annuitant within the meaning of section 8331 or 8401; and 
(2)as determined under regulations prescribed by the President or a designee thereof, any other individual who is entitled to benefits (based on the service of such individual) under a retirement system for employees of the Government.  
(e)ConfidentialityNo individual may— 
(1)use the information obtained under subsection (a) for any purpose other than the administration of any provision of law to which this section applies; or 
(2)furnish any information obtained under subsection (a) to anyone, or permit anyone to examine or otherwise gain access to any such information, except for— 
(A)an individual who needs such information for a purpose that satisfies paragraph (1); or 
(B)a member of the domestic partnership to which the information pertains or an authorized representative thereof. 
(f)ApplicabilityThis section applies for purposes of the provisions of this title (excluding chapter 81) and any provision of law identified in or under title VIII of the Domestic Partnership Benefits and Obligations Act of 2009.. 
(b)Clerical amendmentThe table of sections for chapter 21 is amended by adding at the end the following: 
 
 
2110. Domestic partnerships. . 
IICivil Service Retirement System 
201.DefinitionsSection 8331 is amended— 
(1)in paragraph (30), by striking and at the end; 
(2)in paragraph (31), by striking the period and inserting ; and; and 
(3)by adding at the end the following: 
 
(32)former domestic partner means a former domestic partner of an individual— 
(A)if such individual performed at least 18 months of civilian service as an employee or Member; and 
(B)if the former domestic partner was in a domestic partnership with such individual for at least 9 months.. 
202.Creditable serviceSection 8332 is amended— 
(1)in subsection (c)(3)(C)(ii), by striking former spouse. and inserting former spouse or former domestic partner.; and 
(2)in paragraphs (4) and (5) of subsection (o), by striking spouse each place it appears and inserting spouse, domestic partner,. 
203.Computation of annuitySection 8339 is amended— 
(1)in subsection (j)— 
(A)in paragraph (1)— 
(i)by inserting (or domestic partner) after the spouse each place it appears; 
(ii)by inserting (or has a domestic partner) after is married; and 
(iii)by inserting (or domestic partner’s) after the spouse’s each place it appears; 
(B)in paragraph (2), by inserting (or former domestic partner) after former spouse each place it appears; 
(C)in paragraph (3)— 
(i)in the first sentence— 
(I)by inserting (or former domestic partner) after former spouse each place it appears; and 
(II)by inserting (or being in a domestic partnership with) after based on marriage to; 
(ii)in the second sentence— 
(I)by inserting (or the domestic partnership of the former domestic partner with) after the marriage of the former spouse to; and 
(II)by striking is dissolved, and inserting is dissolved (or terminated),; 
(iii)in the sixth sentence, by striking former spouse. and inserting former spouse (or former domestic partner).; 
(iv)in subparagraph (B)— 
(I)by striking is then married, and inserting is then married (or is then in a domestic partnership),; and 
(II)by striking the spouse’s written consent. and inserting the written consent of the spouse (or domestic partner).; and 
(v)by amending the next to last sentence to read as follows: In the case of a retired employee or Member whose annuity is being reduced in order to provide a survivor annuity for a former spouse (or former domestic partner), an election to provide or increase a survivor annuity for any other former spouse (or any other former domestic partner), and to continue an appropriate reduction for that purpose, may be made within the same period that, and subject to the same conditions under which, an election could be made under paragraph (5)(B) for a current spouse (or a current domestic partner), subject to the provisions of this paragraph relating to consent of a current spouse (or of a current domestic partner), if the retired employee or Member is then married (or in a domestic partnership).; and 
(D)by amending paragraph (5) to read as follows: 
 
(5) 
(A)Any reduction in an annuity for the purpose of providing a survivor annuity for the current spouse (or the current domestic partner) of a retired employee or Member shall be terminated for each full month— 
(i)after the death of the spouse (or domestic partner), or  
(ii)after the dissolution of the marriage of the spouse (or the termination of the domestic partnership of the domestic partner) to the employee or Member,except that an appropriate reduction shall be made thereafter if the spouse (or domestic partner) is entitled, as a former spouse (or former domestic partner), to a survivor annuity under section 8341(h). 
(B)Any reduction in an annuity for the purpose of providing a survivor annuity for a former spouse (or a former domestic partner) of a retired employee or Member shall be terminated for each full month after the former spouse remarries (or the former domestic partner enters into a subsequent domestic partnership) before reaching age 55 or dies. This reduction shall be replaced by an appropriate reduction or reductions under paragraph (4) if the retired employee or Member has (i) another former spouse (or another former domestic partner) who is entitled to a survivor annuity under section 8341(h), (ii) a current spouse to whom the employee or Member was married (or a current domestic partner with whom the employee or Member was in a domestic partnership) at the time of retirement and with respect to whom a survivor annuity was not jointly waived under paragraph (1), or (iii) a current spouse whom the employee or Member married (or a current domestic partner with whom the employee or Member entered into domestic partnership) after retirement and with respect to whom an election has been made under subparagraph (C) or subsection (k)(2).  
(C) 
(i)Upon remarriage (or entry into a subsequent domestic partnership), a retired employee or Member who was married (or in a domestic partnership) at the time of retirement, including an employee or Member whose annuity was not reduced to provide a survivor annuity for the employee’s or Member's spouse or former spouse (or domestic partner or former domestic partner) as of the time of retirement, may irrevocably elect during such marriage (or domestic partnership), in a signed writing received by the Office— 
(I)within 2 years after such remarriage (or such subsequent domestic partnership), or 
(II)if later, within 2 years after— 
(aa)the death or remarriage of any former spouse (or the death of or entry into a subsequent domestic partnership by any former domestic partner) of such employee or Member who was entitled to a survivor annuity under section 8341(h), or 
(bb)if there was more than 1, the death or remarriage of the last such surviving former spouse (or the death of or entry into a subsequent domestic partnership by the last such surviving former domestic partner), a reduction in the employee’s or Member's annuity under paragraph (4) for the purpose of providing an annuity for such employee’s or Member's spouse (or domestic partner) in the event such spouse (or domestic partner) survives the employee or Member. 
(ii)Such election and reduction shall be effective the first day of the second month after the election is received by the Office, but not less than 9 months after the date of the remarriage (or entry into the subsequent domestic partnership), and the retired employee or Member shall deposit in the Fund an amount determined by the Office of Personnel Management, as nearly as may be administratively feasible, to reflect the amount by which the annuity of such retired employee or Member would have been reduced if the election had been in effect since the date of retirement or, if later, the date the previous reduction in such retired employee’s or Member's annuity was terminated under subparagraph (A) or (B), plus interest. For the purposes of the preceding sentence, the annual rate of interest for each year during which an annuity would have been reduced if the election had been in effect on and after the applicable date referred to in such sentence shall be 6 percent.  
(iii)The Office shall, by regulation, provide for payment of the deposit required under clause (ii) by a reduction in the annuity of the employee or Member. The reduction shall, to the extent practicable, be designed so that the present value of the future reduction is actuarially equivalent to the deposit required under clause (ii), except that total reductions in the annuity of an employee or Member to pay deposits required by the provisions of this paragraph or paragraph (3) shall not exceed 25 percent of the annuity computed under subsections (a) through (i), (n), (q), and (r), including adjustments under section 8340. The reduction required by this clause, which shall be effective on the same date as the election under clause (i), shall be permanent and unaffected by any future dissolution of the marriage (or termination of the domestic partnership). Such reduction shall be independent of and in addition to the reduction required under clause (i).  
(iv)Notwithstanding any other provision of this subparagraph, an election under this subparagraph may not be made for the purpose of providing an annuity in the case of a spouse by remarriage (or a domestic partner by a subsequent domestic partnership) if such spouse was married to (or if such domestic partner was in a domestic partnership with) the employee or Member at the time of such employee’s or Member's retirement, and all rights to survivor benefits for such spouse (or domestic partner) under this subchapter based on marriage (or domestic partnership) to such employee or Member were then waived under paragraph (1) or a similar prior provision of law.  
(v)An election to provide a survivor annuity to a person under this subparagraph— 
(I)shall prospectively void any election made by the employee or Member under subsection (k)(1) with respect to such person; or  
(II)shall, if an election was made by the employee or Member under such subsection (k)(1) with respect to a different person, prospectively void such election if appropriate written application is made by such employee or Member at the time of making the election under this subparagraph.  
(vi)The deposit provisions of clauses (ii) and (iii) shall not apply if— 
(I)the employee or Member makes an election under this subparagraph after having made an election under subsection (k)(1); and  
(II)the election under subsection (k)(1) becomes void under clause (v). ;  
(2)in subsection (k)— 
(A)in paragraph (1)— 
(i)by striking a married employee or Member and inserting an employee or Member who is married (or in a domestic partnership); and 
(ii)by inserting (or domestic partner) after spouse each place it appears; 
(B)in paragraph (2)— 
(i)by striking the matter before subparagraph (B) and inserting the following:  
 
(2) 
(A)An employee or Member, who is unmarried (and not in a domestic partnership) at the time of retiring under a provision of law which permits election of a reduced annuity with a survivor annuity payable to such employee’s or Member's spouse (or domestic partner) and who later marries (or enters into a domestic partnership), may irrevocably elect, in a signed writing received in the Office— 
(i)within 2 years after such employee or Member marries (or enters into a domestic partnership), or 
(ii)if later, within 2 years after— 
(I)the death or remarriage of any former spouse (or the death of or entry into a subsequent domestic partnership by any former domestic partner) of such employee or Member who was entitled to a survivor annuity under section 8341(h), or 
(II)if there was more than 1, the death (or entry into a subsequent domestic partnership) by the last such surviving former spouse (or surviving former domestic partner), a reduction in the retired employee or Member's current annuity as provided in subsection (j).; 
(ii)in subparagraph (B)(i) (in the matter before subclause (I)), by striking marriage. and inserting marriage (or entry into a domestic partnership).; 
(iii)in subparagraph (B)(ii), by inserting (or in a domestic partnership) after married; and 
(iv)in subparagraph (C), by striking marriage. and inserting marriage (or domestic partnership).; and 
(3)in subsection (o)(1)— 
(A)in subparagraphs (A)(i) and (B)(i), by striking is married, and inserting is married (or is in a domestic partnership),; and 
(B)in subparagraph (A) (in the matter following clause (ii)), by inserting (or domestic partner) after spouse. 
204.Cost-of-living adjustment of annuitiesSection 8340 is amended— 
(1)in subsection (a)— 
(A)by striking and at the end of paragraph (1); 
(B)by striking the period at the end of paragraph (2) and inserting ; and; and 
(C)by adding at the end the following: 
 
(3)the terms widow, widower, and surviving partner have the respective meanings given them under section 8341.; and 
(2)in subsection (c)(1)— 
(A)in the matter before subparagraph (A), by striking all after who retires, and before of a deceased annuitant and inserting to the widow, widower, or former spouse (or the surviving partner or former domestic partner) of a deceased employee or Member, or to the widow, widower, or former spouse (or the surviving partner or former domestic partner), or insurable interest designee; and 
(B)in subparagraph (B)(ii), by striking a widow, widower, former spouse, or insurable interest designee and inserting a widow, widower, or former spouse (or surviving partner or former domestic partner) or insurable interest designee. 
205.Survivor annuitiesSection 8341 is amended— 
(1)in subsection (a)— 
(A)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively;  
(B)by inserting after paragraph (2) the following: 
 
(3)surviving partner means the surviving domestic partner of an employee or Member who— 
(A)was in a domestic partnership with such employee or Member for at least 9 months immediately before the death of such employee or Member; or 
(B)satisfies such other requirement, based on parenthood, as the Office of Personnel Management shall by regulation prescribe based on the definition of a widow or widower under this section; ; and 
(C)in paragraph (5) (as so redesignated by subparagraph (A))— 
(i)in subparagraph (A), by inserting (or surviving domestic partner) after the surviving spouse; and 
(ii)by adding at the end the following: The Office shall prescribe regulations to provide that, for purposes of applying the provisions of paragraph (5)(A)(ii) (relating to the treatment of a stepchild) in the case of a domestic partnership, rules similar to those prescribed to carry out section 8901(5)(B) in similar circumstances shall apply.; 
(2)in subsection (b)— 
(A)in paragraph (1)— 
(i)by striking widow or widower each place it appears and inserting widow or widower (or surviving partner); and 
(ii)by striking remarriage, and inserting remarriage (or entry into a subsequent domestic partnership); 
(B)in paragraph (2)— 
(i)by striking widow or widower each place it appears and inserting widow or widower (or surviving partner); and 
(ii)by inserting (or in a domestic partnership with) after married to; 
(C)in paragraph (3)— 
(i)in the matter before subparagraph (A), by inserting (or domestic partner) after spouse; 
(ii)by striking widow or widower each place it appears and inserting widow or widower (or surviving partner); and 
(iii)in subparagraph (B), by inserting (or enters into a subsequent domestic partnership) after remarries; and 
(D)in paragraph (4)— 
(i)by striking widow or widower each place it appears and inserting widow or widower (or surviving partner); and 
(ii)in subparagraph (B), by inserting (or former domestic partner) after former spouse; 
(3)in subsection (d)— 
(A)by striking widow or widower each place it appears and inserting widow or widower (or surviving partner); 
(B)in subparagraph (B), by inserting (or former domestic partner) after former spouse; and 
(C)in clause (ii), by inserting (or enters into a subsequent domestic partnership) after remarries; 
(4)in subsection (e)— 
(A)by striking the matter before paragraph (2) and inserting the following: 
 
(e) 
(1)For the purposes of this subsection— 
(A)the term former spouse includes a former spouse who was married to an employee or Member for less than 9 months and a former spouse of an employee or Member who completed less than 18 months of service covered by this subchapter; and 
(B)the term former domestic partner includes a former domestic partner who was in a domestic partnership with an employee or Member for less than 9 months and a former domestic partner of an employee or Member who completed less than 18 months of service covered by this subchapter.; 
(B)in paragraph (2), by striking a spouse or a former spouse each place it appears and inserting a spouse or former spouse (or a domestic partner or former domestic partner); 
(C)in paragraph (3)— 
(i)in subparagraph (E), by striking dies or marries; and inserting dies, marries, or enters into a domestic partnership;; and 
(ii)in the matter following subparagraph (E)— 
(I)by inserting (or domestic partner or former domestic partner) after spouse or former spouse; and  
(II)by striking spouse, former spouse, or child and inserting spouse or former spouse (or domestic partner or former domestic partner) or child,; and 
(D)in paragraph (4), by striking marriage, then, if such marriage and inserting marriage, then, if such marriage (or a domestic partnership, then, if such domestic partnership); 
(5)by striking subsection (f) and inserting the following: 
 
(f)If a Member heretofore or hereafter separated from the service with title to deferred annuity from the Fund hereafter dies before having established a valid claim for annuity and is survived by a spouse to whom married (or a domestic partner to whom in a domestic partnership) at the date of separation, the surviving spouse (or surviving partner)— 
(1)is entitled to an annuity equal to 55 percent of the deferred annuity of the Member commencing on the day after the Member dies and terminating on the last day of the month before the surviving spouse dies or remarries (or the surviving domestic partner dies or enters into a subsequent domestic partnership); or 
(2)may elect to receive the lump-sum credit instead of annuity if the spouse (or domestic partner) is the individual who would be entitled to the lump-sum credit and files application therefor with the Office before the award of the annuity.Notwithstanding the preceding sentence, an annuity payable under this subsection to the surviving spouse (or surviving domestic partner) of a Member may not exceed the difference between— 
(A)the annuity which would otherwise be payable to such surviving spouse (or such surviving domestic partner) under this subsection, and 
(B)the amount of the survivor annuity payable to any former spouse (or any former domestic partner) of such Member under subsection (h).; 
(6)by striking subsection (g) and inserting the following: 
 
(g)In the case of a surviving spouse (or surviving domestic partner) whose annuity under this section is terminated because of remarriage (or entry into a subsequent domestic partnership) before becoming 55 years of age, annuity at the same rate shall be restored commencing on the day the remarriage (or subsequent domestic partnership) is dissolved by death, annulment, or divorce (or terminated), if— 
(1)the surviving spouse (or surviving domestic partner) elects to receive this annuity instead of a survivor benefit to which he may be entitled, under this subchapter or another retirement system for Government employees, by reason of the remarriage (or subsequent domestic partnership); and 
(2)any lump sum paid on termination of the annuity is returned to the Fund.; 
(7)by striking subsection (h) and inserting the following: 
 
(h) 
(1)Subject to paragraphs (2) through (5), a former spouse (or former domestic partner) of a deceased employee, Member, annuitant, or former Member who was separated from the service with title to a deferred annuity under section 8338(b) is entitled to a survivor annuity under this subsection, if and to the extent expressly provided for in an election under section 8339(j)(3), or in the terms of any decree of divorce or annulment or any court order or court-approved property settlement agreement incident to such decree. 
(2) 
(A)The annuity payable to a former spouse (or former domestic partner) under this subsection may not exceed the difference between— 
(i)the amount applicable in the case of such former spouse (or former domestic partner), as determined under subparagraph (B), and 
(ii)the amount of any annuity payable under this subsection to any other former spouse (or former domestic partner) of the employee, Member, or annuitant, based on an election previously made under section 8339(j)(3), or a court order previously issued. 
(B)The applicable amount, for purposes of subparagraph (A)(i) in the case of a former spouse (or former domestic partner), is the amount which would be applicable— 
(i)under subsection (b)(4)(A) in the case of a widow or widower (or surviving partner), if the deceased was an employee or Member who died after retirement; 
(ii)under subparagraph (A) of subsection (d) in the case of a widow or widower (or surviving partner), if the deceased was an employee or Member described in the first sentence of such subsection; or 
(iii)under subparagraph (A) of subsection (f) in the case of a surviving spouse (or surviving domestic partner), if the deceased was a Member described in the first sentence of such subsection. 
(3)The commencement and termination of an annuity payable under this subsection shall be governed by the terms of the applicable order, decree, agreement, or election, as the case may be, except that any such annuity— 
(A)shall not commence before— 
(i)the day after the employee, Member, or annuitant dies, or 
(ii)the first day of the second month beginning after the date on which the Office receives written notice of the order, decree, agreement, or election, as the case may be, together with such additional information or documentation as the Office may prescribe, whichever is later, and 
(B)shall terminate— 
(i)except as provided in subsection (k), in the case of an annuity computed by reference to clause (i) or (ii) of paragraph (2)(B), no later than the last day of the month before the former spouse remarries (or former domestic partner enters into a subsequent domestic partnership) before becoming 55 years of age or dies; or 
(ii)in the case of an annuity computed by reference to clause (iii) of such paragraph, no later than the last day of the month before the former spouse remarries or dies (or the former domestic partner enters into a subsequent domestic partnership or dies). 
(4)For purposes of this subchapter, a modification in a decree, order, agreement, or election referred to in paragraph (1) shall not be effective— 
(A)if such modification is made after the retirement or death of the employee or Member concerned, and 
(B)to the extent that such modification involves an annuity under this subsection. 
(5)For purposes of this subchapter, a decree, order, agreement, or election referred to in paragraph (1) shall not be effective, in the case of a former spouse (or former domestic partner), to the extent that it is inconsistent with any joint designation or waiver previously executed with respect to such former spouse (or former domestic partner) under section 8339(j)(1) or a similar prior provision of law. 
(6)Any payment under this subsection to a person bars recovery by any other person. 
(7)As used in this subsection, court means any court of any State, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Northern Mariana Islands, or the Virgin Islands, and any Indian court.; 
(8)by striking subsection (i) and inserting the following:  
 
(i)The requirement in subsections (a)(1)(A), (a)(2)(A), and (a)(5)(A) that the surviving spouse (or surviving domestic partner) of an employee or Member have been married to (or in a domestic partnership with) such employee or Member for at least 9 months immediately before the employee’s or Member’s death in order to qualify as the widow or widower (or surviving partner) of such employee or Member shall be deemed satisfied in any case in which the employee or Member dies within the applicable 9-month period, if— 
(1)the death of the employee or Member was accidental; or 
(2)the surviving spouse (or surviving domestic partner) of such individual had been previously married to (or in a domestic partnership with) the individual that was subsequently dissolved (or terminated), and the aggregate time married (or in a domestic partnership) is at least 9 months.; and 
(9)by redesignating subsection (k) as subsection (j) and amending such subsection to read as follows: 
 
(j) 
(1)Subsections (b)(3)(B), (d)(ii), and (h)(3)(B)(i), to the extent that they provide for termination of a survivor annuity because of a remarriage (or entry into a subsequent domestic partnership) before age 55, shall not apply if the widow, widower or former spouse was married to (or the surviving partner or former domestic partner was in a domestic partnership with) the individual on whose service the survivor annuity is based for at least 30 years. 
(2)A remarriage (or entry into a subsequent domestic partnership) described in paragraph (1) shall not be taken into account for purposes of subparagraph (B) or (C) of section 8339(j)(5) or any other provision of this chapter which the Director of the Office of Personnel Management may by regulation identify in order to carry out the purposes of this subsection.. 
206.Lump-sum benefits; designation of beneficiary; order of precedence Section 8342 is amended— 
(1)in subsection (c), by inserting (or surviving partner) after widow or widower ; and 
(2)in subsection (j)— 
(A)in paragraph (1)(A), by inserting (or the domestic partner, if any, and any former domestic partner) after the spouse, if any, and any former spouse; and 
(B)by inserting (or domestic partner or former domestic partner) after spouse or former spouse each place it appears. 
207.Alternative forms of annuities Section 8343a is amended— 
(1)in subsection (b)(2), by inserting (or in a domestic partnership) after married; 
(2)in subsection (b)(2)(B), by inserting (or surviving domestic partner) after surviving spouse; and 
(3)in subsection (e), by inserting (or in a domestic partnership) after married. 
208.Administration; regulations Section 8347(n)(1)(D) is amended by striking their spouses, and their former spouses and inserting their spouses, domestic partners, former spouses, and former domestic partners. 
209.Participation in the Thrift Savings Plan Section 8351(b)(5) is amended— 
(1)in subparagraphs (A), (B), and (C), by inserting (or domestic partner) after spouse each place it appears; 
(2)in subparagraph (B), by striking a married employee or Member and inserting an employee or Member who is married (or in a domestic partnership); and 
(3)in subparagraph (D), by inserting (or domestic partner or former domestic partner) after spouse or former spouse.  
IIIFederal Employees’ Retirement System 
301.Definitions Section 8401 is amended— 
(1)in paragraph (35), by striking and at the end;  
(2)in paragraph (36), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(37)former domestic partner means a former domestic partner of an individual— 
(A)if such individual performed at least 18 months of civilian service creditable under section 8411 as an employee or Member; and 
(B)if the former domestic partner was in a domestic partnership with such individual for at least 9 months.. 
302.Creditable service Section 8411 is amended— 
(1)in subsection (c)(4)(C)(ii), by inserting (or former domestic partner) after former spouse; 
(2)in subsection (l)(4)(B)(i), by inserting (or domestic partner) after spouse; and 
(3)in subsection (l)(5), by inserting (or domestic partner) after spouse each place it appears. 
303.Survivor reduction for a current spouse or a current domestic partner 
(a)In general Section 8416 is amended— 
(1)in the catchline, by inserting or a current domestic partner after spouse; 
(2)in subsection (a)— 
(A)by inserting (or in a domestic partnership) after married each place it appears; 
(B)by inserting (or domestic partner) after spouse each place it appears; and 
(C)by inserting (or domestic partner’s) after spouse’s each place it appears; 
(3)by amending subsection (b) to read as follows:  

(b) 
(1)Upon remarriage (or entry into a subsequent domestic partnership), a retired employee or Member who was married (or in a domestic partnership) at the time of retirement, including an employee or Member whose annuity was not reduced to provide a survivor annuity for the employee’s or Member’s spouse or former spouse (or domestic partner or former domestic partner) as of the time of retirement, may irrevocably elect during such marriage (or domestic partnership), in a signed writing received by the Office— 
(A)within 2 years after such remarriage (or entry into a subsequent domestic partnership), or 
(B)if later, within 2 years after— 
(i)the death or remarriage of any former spouse (or the death of or entry into a subsequent domestic partnership by any former domestic partner) of such employee or Member who was entitled to a survivor annuity under section 8445, or 
(ii)if there was more than 1, the death or remarriage of the last such surviving former spouse (or the death of or entry into a subsequent domestic partnership by the last such surviving former domestic partner),a reduction in the employee’s or Member’s annuity under section 8419(a) for the purpose of providing an annuity for such employee’s or Member’s spouse (or domestic partner) in the event such spouse (or domestic partner) survives the employee or Member. 
(2)The election and reduction shall be effective the first day of the second month after the election is received by the Office, but not less than 9 months after the date of the remarriage (or entry into the subsequent domestic partnership). 
(3)An election to provide a survivor annuity to an individual under this subsection— 
(A)shall prospectively void any election made by the employee or Member under section 8420 with respect to such individual; or 
(B)shall, if an election was made by the employee or Member under section 8420 with respect to a different individual, prospectively void such election if appropriate written application is made by such employee or Member at the time of making the election under this subsection. 
(4)Any election under this subsection made by an employee or Member on behalf of an individual after the retirement of such employee or Member shall not be effective if— 
(A)the employee or Member was married to (or in a domestic partnership with) such individual at the time of retirement; and 
(B)the annuity rights of such individual based on the service of such employee or Member were then waived under subsection (a).. 
(4)in subsection (c)— 
(A)by striking the matter before paragraph (2) and inserting the following: 
 
(c) 
(1)An employee or Member who is unmarried (and not in a domestic partnership) at the time of retiring under this chapter and who later marries (or enters into a domestic partnership) may irrevocably elect, in a signed writing received by the Office— 
(A)within 2 years after such employee or Member marries (or enters into a domestic partnership), or 
(B)if later, within 2 years after— 
(i)the death or remarriage of any former spouse (or the death of or entry into a subsequent domestic partnership by any domestic partner) of such employee or Member who was entitled to a survivor annuity under section 8445, 
(ii)if more than 1, the death or remarriage of the last such surviving former spouse (or the death of or the entry into a subsequent domestic partnership by the last such surviving domestic partner),a reduction in the current annuity of the retired employee or Member, in accordance with section 8419(a).; and 
(B)in paragraph (2), by striking marriage. and inserting marriage (or domestic partnership).; and 
(5)in subsection (d)(1)— 
(A)by inserting (or in a domestic partnership) after married; and 
(B)by inserting (or domestic partner) after spouse each place it appears. 
(b)Clerical amendmentThe table of sections for chapter 84, is amended by striking the item relating to section 8416 and inserting the following: 
 
 
8416. Survivor reduction for a current spouse or a current domestic partner.. 
304.Survivor reduction for a former spouse or former domestic partner 
(a)In general Section 8417 is amended— 
(1)in the catchline, by inserting or a former domestic partner after former spouse ; 
(2)in subsection (a), by inserting (or a former domestic partner) after former spouse; 
(3)in subsection (b)— 
(A)in paragraph (1), by inserting (or former domestic partner) after former spouse each place it appears; 
(B)by amending paragraph (2) to read as follows: 
 
(2)An election under this subsection shall be made at the time of retirement or, if the marriage is dissolved (or the domestic partnership is terminated) after the date of retirement, within 2 years after the date on which the marriage of the former spouse to the employee or Member is so dissolved (or the domestic partnership of the former domestic partner with the employee or Member is so terminated).; and 
(C)in paragraph (3)— 
(i)in subparagraph (A)(ii), by inserting (or a surviving partner) after a widow or widower; and 
(ii)by amending subparagraph (B) to read as follows: 
 
(B)shall not be effective, in the case of an employee or Member who is then married (or in a domestic partnership), unless it is made with the spouse’s (or domestic partner’s) written consent.. 
(b)Clerical amendmentThe table of sections for chapter 84 of title 5, United States Code, is amended by striking the item relating to section 8417 and inserting the following: 
 
 
8417. Survivor reduction for a former spouse or a former domestic partner. . 
305.Survivor elections; deposit; offsets Section 8418(b) is amended— 
(1)by inserting (or domestic partnership) after marriage; and 
(2)by striking former spouse. and inserting former spouse (or former domestic partner).. 
306.Survivor reductions; computation Section 8419 is amended— 
(1)in subsection (a), by inserting (or domestic partner) after spouse each place it appears; and 
(2)by amending subsection (b) to read as follows: 
 
(b) 
(1)Any reduction in an annuity for the purpose of providing a survivor annuity for the current spouse (or current domestic partner) of a retired employee or Member shall be terminated for each full month— 
(A)after the death of the spouse (or domestic partner); or 
(B)after the dissolution of the spouse’s marriage to (or the termination of the domestic partner’s domestic partnership with) the employee or Member, except that an appropriate reduction shall be made thereafter if the spouse (or domestic partner) is entitled, as a former spouse (or former domestic partner), to a survivor annuity under section 8445. 
(2)Any reduction in an annuity for the purpose of providing a survivor annuity for a former spouse (or former domestic partner) of a retired employee or Member shall be terminated for each full month after the former spouse remarries (or the former domestic partner enters into a subsequent domestic partnership) before reaching age 55 or dies. This reduction shall be replaced by appropriate reductions under subsection (a) if the retired employee or Member has— 
(A)another former spouse (or former domestic partner) who is entitled to a survivor annuity under section 8445; 
(B)a current spouse to whom the employee or Member was married (or a current domestic partner with whom the employee or Member was in a domestic partnership) at the time of retirement and with respect to whom a survivor annuity was not waived under section 8416(a) or, if waived, with respect to whom an election under section 8416(d) has been made; or 
(C)a current spouse whom the employee or Member married (or current domestic partner with whom the employee or Member entered into a domestic partnership) after retirement and with respect to whom an election has been made under subsection (b) or (c) of section 8416.. 
307.Insurable interest reductions Section 8420 is amended— 
(1)in subsection (b)(1)— 
(A)by striking married employee or Member and inserting employee or Member who is married (or in a domestic partnership); and 
(B)by inserting (or domestic partner) after spouse each place it appears; and 
(2)in subsection (b)(2), by inserting (or former domestic partner) after former spouse. 
308.Alternative forms of annuities Section 8420a is amended— 
(1)in subsection (b)(2)— 
(A)in the matter before subparagraph (A), by inserting (or in a domestic partnership) after married; and 
(B)in subparagraph (B), by striking surviving spouse. and inserting surviving spouse (or surviving domestic partner).;  
(2)in subsection (d)— 
(A)in paragraph (1), by striking married, and inserting married (or in a domestic partnership), and 
(B)in paragraph (2), by inserting (or former domestic partner) after former spouse each place it appears; and  
(3)in subsection (e), by inserting (or in a domestic partnership) after married. 
309.Lump-sum benefits; designation of beneficiary; order of precedence Section 8424 is amended— 
(1)in subsection (b)— 
(A)in paragraph (1)— 
(i)in subparagraph (A), by striking the spouse, if any, and any former spouse and inserting any spouse or former spouse (and any domestic partner or former domestic partner); and 
(ii)in subparagraph (B), by striking spouse or former spouse each place it appears and inserting spouse or former spouse (or domestic partner or former domestic partner); and 
(B)in paragraph (2), by striking spouse or former spouse each place it appears and inserting spouse or former spouse (or domestic partner or former domestic partner); and 
(2)in subsection (d), by striking widow or widower and inserting widow or widower (or surviving partner). 
310.Annuities: methods of payment; election; purchase Section 8434(a)(2) is amended— 
(1)in subparagraph (B), by inserting (or domestic partner) after spouse; and 
(2)in subparagraph (E)(i), by inserting (or former domestic partner) after former spouse. 
311.Protections for spouses, domestic partners, former spouses, and former domestic partners 
(a)In general Section 8435 is amended— 
(1)in the catchline, by striking spouses and former spouses and inserting spouses, domestic partners, former spouses, and former domestic partners; 
(2)in subsection (a)— 
(A)in paragraph (1)— 
(i)in subparagraph (A), by striking A married employee or Member (or former employee or Member) each place it appears and inserting An employee or Member, or former employee or former Member, who is married (or in a domestic partnership); and 
(ii)in subparagraph (B), by inserting or domestic partner after spouse each place it appears; and 
(B)in paragraph (2), by inserting (or domestic partner’s) after spouse’s each place it appears; 
(3)in subsection (b)— 
(A)in paragraph (1)— 
(i)by inserting (or surviving domestic partner) after surviving spouse each place it appears; and 
(ii)by inserting (or in a domestic partnership) after married; and 
(B)in paragraph (2)(A), by inserting (or domestic partner) after spouse; 
(4)in subsection (d)— 
(A)in paragraph (1), by inserting (or former domestic partner) after former spouse the first 2 places it appears;  
(B)in paragraphs (3) through (6), by inserting (or former domestic partner) after former spouse each place it appears; 
(C)in paragraph (3)(B), by inserting (or former domestic partners) after former spouses; and 
(D)in paragraph (3)(A), by inserting (or surviving domestic partner) after surviving spouse; 
(5)in subsection (e)(1)— 
(A)by striking the matter before subparagraph (B) and inserting the following:  
 
(e) 
(1) 
(A)A loan or withdrawal under subsection (g) or (h) of section 8433 may be made to an employee or Member who is married (or in a domestic partnership) only if the employee's or Member’s spouse (or domestic partner) consents to such loan or withdrawal in writing.; and 
(B)in subparagraph (C), by inserting (or domestic partner’s) after spouse’s each place it appears; and  
(6)in subsection (g), by inserting (or domestic partner or former domestic partner) after spouse or former spouse. 
(b)Clerical amendmentThe table of sections for chapter 84 is amended by striking the item relating to section 8435 and inserting the following: 
 
 
8435. Protections for spouses, domestic partners, former spouses, and former domestic partners.. 
312.Justices and judges Section 8440a(b)(6) is amended by inserting (or domestic partners) after spouses. 
313.Survivor annuities: definitions Section 8441 is amended— 
(1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively, and by inserting after paragraph (2) the following: 
 
(3)the term surviving partner means the surviving domestic partner of an employee, Member, or annuitant, or of a former employee or Member, who— 
(A)was in a domestic partnership with such employee, Member, or annuitant, or former employee or Member, for at least 9 months immediately before the death of such employee, Member, or annuitant, or former employee or Member; or 
(B)satisfies such other requirement, based on parenthood, as the Office of Personnel Management shall by regulation prescribe based on the definition of a widow or widower under this section;; 
(2)in paragraph (5) (as so redesignated by paragraph (1))— 
(A)in subparagraph (A), by inserting (or surviving partner) after widow or widower; and  
(3)by adding at the end the following:

The Office shall prescribe regulations to provide that, for purposes of applying the provisions of paragraph (5)(A)(ii) (relating to the treatment of a stepchild) in the case of a domestic partnership, rules similar to those prescribed to carry out section 8901(5)(B) in similar circumstances shall apply.. 
314.Rights of a widow, widower, or surviving partner 
(a)In generalSection 8442 is amended— 
(1)in the catchline, by striking widow or widower and inserting widow, widower, or surviving partner; 
(2)in subsection (a)— 
(A)by inserting (or surviving partner) after widow or widower each place it appears; 
(B)in paragraph (1)(B), by inserting (or entry into a domestic partnership) after marriage; and 
(C)in paragraph (2), by inserting (or domestic partner) after spouse each place it appears; 
(3)in subsection (b), by inserting (or surviving partner) after widow or widower each place it appears; 
(4)in subsection (c)— 
(A)in paragraph (1), (in the matter before subparagraph (A)), by inserting (or a surviving partner with whom in a domestic partnership) after widow or widower to whom married; and 
(B)by striking widow or widower each place it appears (other than where amended by subparagraph (A)) and inserting widow or widower (or surviving partner);  
(5)in subsection (d)— 
(A)by striking widow or widower each place it appears and inserting widow or widower (or surviving partner);  
(B)in paragraph (1)(B), by inserting (or enters into a subsequent domestic partnership) after remarries; 
(C)in paragraph (2)— 
(i)by striking remarriage before and inserting remarriage (or entry into a subsequent domestic partnership) before; 
(ii)by striking remarriage is dissolved by death, divorce, or annulment, and inserting remarriage is dissolved by death, divorce, annulment (or subsequent domestic partnership is terminated),; 
(iii)in subparagraph (A), by striking remarriage; and inserting remarriage (or entry into a subsequent domestic partnership);; and 
(D)in paragraph (3)— 
(i)by inserting or entry into a subsequent domestic partnership after remarriage; and 
(ii)by inserting (or in a domestic partnership for at least 30 years with) after married for at least 30 years to;  
(6)in subsection (e)— 
(A)by inserting (or surviving partner) after widow or widower each place it appears;  
(B)by inserting (or in a domestic partnership with) after been married to; and 
(C)by amending paragraph (2) to read as follows: 
 
(2)the surviving spouse (or surviving domestic partner) of such individual had been previously married to (or in a domestic partnership with) the individual that was subsequently dissolved (or terminated), and the aggregate time married (or in a domestic partnership) is at least 9 months.; 
(7)in subsection (g), by striking widow or widower and inserting widow, widower, or surviving partner each place it appears; and 
(8)in subsection (h)— 
(A)by striking widow or widower each place it appears and inserting widow or widower (or surviving partner); and 
(B)by inserting (or former domestic partner) after former spouse each place it appears. 
(b)Clerical amendmentThe table of sections for chapter 84 is amended by striking the item relating to section 8442 and inserting the following: 
 
 
8442. Rights of a widow, widower, or surviving partner.. 
315.Rights of a former spouse or former domestic partner 
(a)In generalSection 8445 is amended— 
(1)in the catchline, by striking former spouse and inserting former spouse or former domestic partner; 
(2)in subsection (a), by inserting (or former domestic partner) after former spouse; 
(3)in subsection (b)— 
(A)by inserting (or former domestic partner) after former spouse each place it appears; and 
(B)in paragraph (2), by inserting (or surviving partner) after widow or widower; 
(4)in subsection (c)(2), by inserting (or the former domestic partner enters into a subsequent domestic partnership) after former spouse remarries; 
(5)in subsection (e), by inserting (or former domestic partner) after former spouse each place it appears; and 
(6)by amending subsection (h) to read as follows: 
 
(h) 
(1)Subsection (c)(2), to the extent that it provides for termination of a survivor annuity because of a remarriage (or entry into a subsequent domestic partnership) before age 55, shall not apply if the former spouse (or former domestic partner) was married to (or in a domestic partnership with) the individual on whose service the survivor annuity is based for at least 30 years. 
(2)A remarriage (or entry into a subsequent domestic partnership) described in paragraph (1) shall not be taken into account for purposes of section 8419(b)(1)(B) or any other provision of this chapter which the Director may by regulation identify in order to carry out the purposes of this subsection.. 
(b)Clerical amendmentThe table of sections for chapter 84 is amended by striking the item relating to section 8445 and inserting the following: 
 
 
8445. Rights of a former spouse or former domestic partner.. 
316.Authority of the Office of Personnel Management Section 8461(j)(1)(D) is amended by striking such employees, their spouses, their former spouses, and their survivors and inserting such employees and their spouses, domestic partners, former spouses, former domestic partners, and survivors. 
317.Cost-of-living adjustments Section 8462(c) is amended— 
(1)in paragraph (2), by striking survivor (other than a widow or widower whose annuity is computed under section 8442(g) or a child under section 8443) and inserting the following: survivor, other than a widow or widower (or surviving partner) whose annuity is computed under section 8442(g) or a child under section 8443,; 
(2)in paragraph (4) (in the matter before subparagraph (A)), by inserting (or surviving partner) after widow or widower; and 
(3)in paragraph (4)(B)(i), by inserting (or surviving partner’s) after widow’s or widower’s.  
318.Fiduciary responsibilities; liability and penalties Section 8477(a)(4)(F) is amended to read as follows: 
 
(F)a spouse (or domestic partner), sibling, ancestor, lineal descendant, or spouse (or domestic partner) of a lineal descendant of a person described in subparagraph (A), (B), or (D);. 
IVInsurance benefits 
401.Life insurance 
(a)In generalChapter 87 is amended— 
(1)in section 8701(d)— 
(A)in paragraph (1)(A), by inserting or domestic partner after spouse; and 
(B)by adding at the end the following: 
 
(3)In the case of an individual whose domestic partner has a child by a previous marriage, domestic partnership (as defined under regulations of the Office of Personnel Management), or otherwise, such child shall, unless adopted by such individual, be treated as a stepchild of such individual. ; 
(2)in section 8705(a), by inserting or surviving domestic partner after widow or widower; and 
(3)in section 8714c(b)(1)(A), by striking spouse; and inserting spouse or domestic partner;. 
(b)Effective dateThe amendments made by this section shall apply with respect to calendar years beginning after the end of the 6-month period beginning on the date of the enactment of this Act. 
402.Health insurance 
(a)DefinitionsSection 8901 is amended— 
(1)in paragraph (5) (in the matter before subparagraph (A)), by inserting or domestic partner after the spouse;  
(2)in paragraph (8)(B), by striking or former spouses, and inserting former spouses, or former domestic partners,; 
(3)by striking and at the end of paragraph (10), by redesignating paragraph (11) as paragraph (12), and by inserting after paragraph (10) the following: 
 
(11)former domestic partner means a domestic partner— 
(A)whose domestic partnership with an employee, former employee, or annuitant has terminated, 
(B)who has not entered into another domestic partnership before age 55 after the domestic partnership to the employee, former employee, or annuitant was terminated, 
(C)who was enrolled in an approved health benefits plan under this chapter as a family member at any time during the 18-month period before the date of the termination of the domestic partnership to the employee, former employee, or annuitant, and 
(D) 
(i)who is receiving any portion of a survivor annuity under section 8341(h) or 8445 (or benefits similar to either of the aforementioned annuity benefits under a retirement system for Government employees other than the Civil Service Retirement System or the Federal Employees’ Retirement System), 
(ii)for whom an election has been made under section 8339(j)(3) or 8417(b) (or similar provision of law), or 
(iii)who is otherwise entitled to an annuity or any portion of an annuity as a former domestic partner under a retirement system for Government employees, except that such term shall not include any such former domestic partner, who has not entered into another domestic partnership, of a former employee whose domestic partnership was terminated after the former employee’s separation from the service (other than by retirement); and; and 
(4)by adding after paragraph (12) (as so redesignated by paragraph (3)), as a flush left sentence, the following: 
 
For purposes of paragraph (5), in the case of an employee or annuitant whose domestic partner has a child by a previous marriage, domestic partnership (as defined under regulations of the Office of Personnel Management), or otherwise, such child shall, unless adopted by such individual, be treated as a stepchild of such individual.. 
(b)Contracting authoritySection 8902 is amended in subsections (g), (j), and (k)(1), by inserting former domestic partner, after former spouse, each place it appears. 
(c)Debarment and other sanctionsSection 8902a(a)(1)(B) is amended by striking or former spouse and inserting former spouse, or former domestic partner. 
(d)Health benefits plansSection 8903(1) is amended—
(1)by inserting former domestic partners, after former spouses,; and
(2)by inserting former domestic partner, after former spouse,. 
(e)Election of coverageSection 8905 is amended— 
(1)in subsection (c), by adding at the end the following: 
 
(3)The Office shall prescribe regulations to ensure that, in the administration of this subsection, parity of treatment is afforded— 
(A)to former spouses and former domestic partners; and 
(B)to the children of a marriage that has been dissolved and the children of a domestic partnership that has been terminated.; 
(2)in subsection (e)— 
(A)by inserting or domestic partner after has a spouse; and 
(B)by striking either spouse, and inserting either spouse or domestic partner,; and 
(3)in subsections (f) and (g), by inserting former domestic partner, after former spouse, each place it appears. 
(f)Continued coverageSection 8905a is amended by adding at the end the following: 
 
(g)The Office shall prescribe regulations to ensure that, in the administration of this section, parity of treatment is afforded— 
(1)to former spouses and former domestic partners; and 
(2)to the children of a marriage that has been dissolved and the children of a domestic partnership that has been terminated.. 
(g)Coverage of restored employees and survivor or disability annuitantsSection 8908(b) is amended— 
(1)by inserting or surviving domestic partner after surviving spouse; and 
(2)by inserting or a subsequent domestic partnership after because of remarriage. 
(h)RegulationsSection 8913(c) is amended— 
(1)by striking and former spouses and inserting former spouses, and former domestic partners; and 
(2)by striking annuitant or former spouse and inserting annuitant, former spouse, or former domestic partner. 
(i)Effective dateThe amendments made by this section shall apply with respect to contract years beginning after the end of the 6-month period beginning on the date of the enactment of this Act. 
403.Enhanced dental benefits 
(a)In generalChapter 89A is amended— 
(1)in section 8956(a)— 
(A)by inserting or domestic partner after a spouse; and 
(B)by striking either spouse, and inserting either spouse or either domestic partner (as the case may be),; and 
(2)in section 8957, by inserting surviving domestic partner, after surviving spouse,.  
(b)Effective dateThe amendments made by this section shall apply with respect to contract years beginning after the end of the 6-month period beginning on the date of the enactment of this Act. 
404.Enhanced vision benefits 
(a)In generalChapter 89B is amended— 
(1)in section 8986(a)— 
(A)by inserting or domestic partner after a spouse; and 
(B)by striking either spouse, and inserting either spouse or either domestic partner (as the case may be),; and 
(2)in section 8987, by inserting surviving domestic partner, after surviving spouse,.  
(b)Effective dateThe amendments made by this section shall apply with respect to contract years beginning after the end of the 6-month period beginning on the date of the enactment of this Act. 
405.Long-term care insurance 
(a)In generalChapter 90 is amended— 
(1)in section 9001(5)— 
(A)in subparagraph (A), by striking or (4). and inserting or (4) (and the domestic partner of an individual described in paragraph (1), (2), or (4) or of an individual who satisfies paragraph (3) by virtue of having been appointed to a position in the commissioned corps of the Public Health Service or the commissioned corps of the National Oceanic and Atmospheric Administration).; and 
(B)in subparagraph (C), by inserting or of the domestic partner of such an individual, after (4),; and  
(2)in section 9002(e)(2)— 
(A)in the heading, by striking Spousal parity and inserting the following: Parity for spouse or domestic partner; and 
(B)by inserting or domestic partner after spouse. 
(b)Effective dateThe amendments made by this section shall apply with respect to calendar years beginning after the end of the 6-month period beginning on the date of the enactment of this Act. 
VTravel, transportation, and subsistence 
501.Reimbursement for taxes incurred on money received for travel expenses 
(a)In generalSection 5706c is amended— 
(1)in subsection (a), by striking by an employee and such employee’s spouse (if filing jointly), and inserting by an employee and such employee’s spouse (or, where allowable, such employee’s domestic partner), if filing jointly, ; and  
(2)in subsection (b), by striking employee and spouse, as the case may be, and inserting employee and spouse (or domestic partner), as the case may be.  
(b)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning after the end of the 6-month period beginning on the date of the enactment of this Act. 
502.Relocation expenses of employees transferred or reemployed 
(a)In generalSection 5724a(b)(1)(A) is amended by striking employee’s spouse and inserting employee’s spouse (or domestic partner). 
(b)Effective dateThe amendment made by this section shall apply with respect to expenses incurred after the end of the 6-month period beginning on the date of the enactment of this Act. 
503.Taxes on reimbursements for travel, transportation, and relocation expenses of employees transferred 
(a)In generalSection 5724b(a) is amended— 
(1)by striking by an employee and such employee’s spouse (if filing jointly), and inserting by an employee and such employee’s spouse (or, where allowable, such employee’s domestic partner), if filing jointly,; and 
(2)by striking employee and spouse, as the case may be, and inserting employee and spouse (or domestic partner), as the case may be,. 
(b)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning after the end of the 6-month period beginning on the date of the enactment of this Act. 
504.Relocation expenses of an employee who is performing an extended assignment 
(a)In generalSection 5737(a)(4) is amended by inserting (or domestic partner) after employee and spouse. 
(b)Effective dateThe amendment made by this section shall apply with respect to expenses incurred after the end of the 6-month period beginning on the date of the enactment of this Act. 
VICompensation for work injuries 
601.DefinitionsSection 8101 is amended— 
(1)in paragraph (9), by inserting children (including adopted children) of a domestic partner, after adopted children,; 
(2)in paragraph (19), by striking and at the end; 
(3)in paragraph (20), by striking the period and inserting a semicolon; and 
(4)by adding after paragraph (20) the following: 
 
(21)domestic partner means an individual who is in a domestic partnership with another individual of the same sex, as determined by the Secretary of Labor for purposes of this subchapter pursuant to regulations issued by the Secretary, in consultation with the Director of the Office of Personnel Management, consistent with the requirements that— 
(A)both individuals are at least 18 years of age and competent to contract; 
(B)both individuals intend to remain in the domestic partnership indefinitely; 
(C)such individuals— 
(i)have a common residence; or 
(ii)do not have a common residence because of financial, employment-related, or other reasons; 
(D)neither individual is married to or in a domestic partnership with anyone outside of the domestic partnership referred to in subparagraph (B); 
(E)the 2 individuals share responsibility for a significant measure of each other’s common welfare and financial obligations; 
(F)the 2 individuals are not related in a way that, if they were of the opposite sex, would prohibit legal marriage in the jurisdiction in which either of them resides; 
(G)at least 1 of them is an employee or an individual otherwise eligible for coverage under this subchapter based on such individual’s employment or other service; and 
(H)both individuals understand that willful falsification of information within the affidavit or failure to provide appropriate notification of the termination of the domestic partnership may lead to the recovery of the amounts obtained as a result of such falsification or failure (as the case may be), criminal or other penalties, and (in appropriate circumstances) disciplinary action; and  
(22)surviving partner means the domestic partner living with or dependent for support on the decedent at the time of his or her death, or living apart for reasonable cause or because of his or her desertion.. 
602.Death gratuity for injuries incurred in connection with employee’s service with an Armed ForceSection 8102a(d) is amended— 
(1)in paragraph (1)(A), by striking surviving spouse. and inserting surviving spouse (or surviving partner).; and 
(2)in paragraph (2)(C), by inserting (including children of a domestic partner) after stepchildren. 
603.Beneficiaries of awards unpaid at death; order of precedenceSection 8109(a)(D) is amended— 
(1)in clause (i), by striking the widow or widower. and inserting the widow or widower (or the surviving partner).; 
(2)in clause (ii)— 
(A)by inserting (or a surviving partner) after a widow or widower; and 
(B)by inserting (or the surviving partner) after the widow or widower; and  
(3)in clause (iii), by striking no widow or widower, and inserting no widow or widower (and no surviving partner),. 
604.Augmented compensation for dependentsSection 8110(a) is amended— 
(1)in paragraph (3), by striking and at the end; 
(2)in paragraph (4), by striking the period and inserting ; and; and 
(3)by inserting after paragraph (4) the following: 
 
(5)a domestic partner, if— 
(A)he or she is a member of the same household as the employee; 
(B)he or she is receiving regular contributions from the employee for his or her support; or 
(C)the employee has been ordered by a court to contribute to his or her support.. 
605.Limitations on right to receive compensationSection 8116(c) is amended by striking spouse, and inserting spouse (or domestic partner),. 
606.Compensation in case of deathSection 8133 is amended— 
(1)in subsection (a)— 
(A)in paragraphs (1) and (2), by striking the widow or widower, and inserting the widow or widower (or the surviving partner),; and 
(B)in paragraph (2), by inserting (or the surviving partner) after for the widow or widower; 
(C)in paragraph (3), by striking no widow or widower, and inserting no widow or widower (and no surviving partner),; and 
(D)in paragraphs (4) and (5), by inserting surviving partner, after widow, widower, each place it appears; and 
(2)in subsection (b)— 
(A)by amending paragraph (1) to read as follows: 
 
(1)a widow or widower dies or remarries (or a surviving partner dies or enters into a subsequent domestic partnership) before reaching age 55;; and 
(B)in the last sentence— 
(i)by inserting (or surviving partner) after widow or widower; and 
(ii)by inserting (or more than one domestic partner) after husband or wife. 
607.Lump-sum paymentSection 8135(b) is amended to read as follows: 
 
(b)On remarriage (or entry into a subsequent domestic partnership) before reaching age 55 a widow or widower (or surviving partner) entitled to compensation under section 8133 of this title, shall be paid a lump sum equal to twenty-four times the monthly compensation payment (excluding compensation on account of another individual) to which that individual was entitled immediately before the remarriage (or subsequent domestic partnership)..  
608.Regulations 
(a)In generalThe Secretary of Labor may prescribe regulations to carry out this title and the amendments made by this title. 
(b)ConsultationThe Secretary of Labor shall consult with the Director of the Office of Personnel Management and the heads of any other agencies whose programs are affected by this Act in order to standardize, to the extent possible, the process for establishing the existence of a domestic partnership under each such program. 
609.Effective date 
(a)In generalSubject to succeeding provisions of this section, this title and the amendments made by this title— 
(1)shall take effect on the date of enactment of this Act; and 
(2)shall apply with respect to any injury or death occurring before, on, or after such date of enactment. 
(b)Timely claim required; limitation on paymentsNo compensation shall be payable, by virtue of the enactment of this title— 
(1)unless timely claim therefor is filed in accordance with the provisions of sections 8122 or 8193 of title 5, United States Code (as applicable), and subsection (c); or 
(2)with respect to any period commencing before the date of enactment of this Act. 
(c)Allowability of claimsIn the case of an original claim for compensation for a disability or death that occurred before the date of enactment of this Act (and which would not otherwise be payable, but for the enactment of the amendments made by this title)— 
(1)such claim shall not be allowed if, as of such date of enactment, a claim based on such disability or death would no longer be timely (determined in accordance with such section 8122 or 8193 (as applicable), before the application of paragraph (2)); and 
(2)the timeliness of any such claim, if not precluded by paragraph (1), shall be determined— 
(A)by applying the provisions of such section 8122 or 8193 (as applicable); and 
(B)as if the time limitations of such section 8122 or 8193 (as applicable) did not begin to run until the date on which implementing regulations under section 608 become effective. 
(d)Payments for prior periods not affectedNo recovery shall be made of compensation paid to any individual whose entitlement to compensation is terminated or reduced as a result of the enactment of this title. 
VIIProvisions relating to employment of relatives and other matters  
701.Employment of relatives; restrictionsSection 3110(a)(3) is amended by inserting domestic partner, after husband, wife,. 
702.Settlement of accounts 
(a)DefinitionSection 5581 is amended— 
(1)in paragraph (1), by striking and at the end; 
(2)in paragraph (2), by striking by Federal statute. at the end and inserting by Federal statute; and; and 
(3)by adding at the end the following: 
 
(3)surviving partner has the meaning given it by sections 8341 and 8441, respectively.. 
(b)Order of precedenceSection 5582(b) is amended by inserting (or surviving partner) after widow or widower.  
703.Benefits for captivesSection 5569(j) is amended by adding at the end the following: Such regulations shall include provisions to ensure that, in the administration of this section, a domestic partner shall be afforded the same status as a spouse..  
704.Compensation for disability or deathSection 5570 is amended by adding at the end the following: 
 
(h)Regulations to carry out this section shall include provisions to ensure that, in the administration of this section, a domestic partner shall be afforded the same status as a spouse. . 
705.Family and medical leave 
(a)DefinitionSection 6381(6) is amended (in the matter before subparagraph (A)), by inserting or a biological, adopted, or foster child of the domestic partner of the employee, before who is. 
(b)Leave requirementSection 6382 is amended in subsections (a)(1)(C) and (e)(2)(A) by striking spouse, and inserting spouse (or domestic partner),. 
(c)CertificationSection 6383 is amended in subsections (a) and (b)(4)(A) by striking spouse, each place it appears and inserting spouse (or domestic partner),.  
VIIIAdditional provisions 
801.ApplicabilityThis title applies with respect to— 
(1)benefits in the nature of family, medical, and emergency leave, as provided for under— 
(A)the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.), insofar as that Act applies to the Government Accountability Office and the Library of Congress; 
(B)section 202 of the Congressional Accountability Act of 1995 (2 U.S.C. 1312); or 
(C)section 412 of title 3, United States Code; 
(2)travel, transportation, and related payments and benefits, as provided for under— 
(A)chapter 9 of title I of the Foreign Service Act of 1980 (22 U.S.C. 4081 et seq.); or 
(B)section 1599b of title 10, United States Code; 
(3)benefits for members of the commissioned officer corps of the National Oceanic and Atmospheric Administration, as provided for under— 
(A)section 261 of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 (33 U.S.C. 3071); or  
(B)any other provisions of title 10, United States Code (apart from those made applicable by the provision of law cited in subparagraph (A)); and 
(4)benefits, provided for under any other provisions of law, which (as determined by the President or a designee)— 
(A)relate to employees or annuitants (as those terms are defined by section 2110 of title 5, United States Code); and 
(B)are necessary to carry out the purposes of this Act with respect to benefits. 
802.RegulationsThe President (or designee) shall prescribe any regulations necessary to ensure that the provisions of law identified in or under section 801 are administered in a manner consistent with the purposes of this Act. 
IXAmendment to the Ethics in Government Act of 1978 
901.Amendment to the Ethics in Government Act of 1978The Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding at the end of title I the following: 
 
112.Domestic partners 
(a)An employee, former employee, or annuitant and the domestic partner of such employee, former employee, or annuitant (as the case may be) shall be subject to the provisions of law cited in subsection (b) to the same extent and in the same manner as in the case of a married employee, former employee, or annuitant and the spouse of such employee, former employee, or annuitant (as the case may be). 
(b)The provisions of law cited in this subsection are as follows: 
(1)The preceding provisions of this title (relating to financial disclosure requirements of Federal personnel) and the provisions of title V (relating to Government-wide limitations on outside earned income and employment).  
(2)Regulations prescribed under section 7301 of title 5, United States Code (relating to regulations for the conduct of employees in the executive branch). 
(3)Section 7351 of title 5, United States Code (relating to gifts to superiors). 
(4)Section 7353 of title 5, United States Code (relating to gifts to Federal employees). 
(5)Chapter 11 of title 18, United States Code (relating to bribery, graft, and conflicts of interest). 
(6)Section 7342 of title 5, United States Code (relating to receipt and disposition of foreign gifts and decorations). 
(7)Section 1353 of title 31, United States Code (relating to acceptance of travel and related expenses from non-Federal sources). 
(8)Sections 4941 and 4946 of the Internal Revenue Code of 1986 (relating to taxes on self-dealing and definitions and special rules). 
(9)Section 455 of title 28, United States Code (relating to disqualification of justice, judge, or magistrate judge). 
(c)For purposes of this section, the term domestic partner has the meaning given such term by section 2110 of title 5, United States Code. . 
XReporting requirements 
1001.Report of the presidentNot later than 6 months after the date of the enactment of this Act, the President shall transmit to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate— 
(1)a report on the implementation of this Act, including the amendments made by this Act; and 
(2)a description of any further measures that should be taken in order to carry out the purposes of this Act, including recommendations for any legislation or administrative action that may be necessary. 
1002.GAO reportNot later than 2 years after the date of the enactment of this Act, the Government Accountability Office shall transmit to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the effect that this Act and any amendments made by this Act have had on premiums or any other periodic charges payable by enrollees under chapter 89 of title 5, United States Code (relating to the Federal employees health benefits program), and the impact of extending benefits to domestic partners on the employee retention and recruitment efforts by the Federal government. 
 
 
January 29, 2010 
The Committees on House Administration and the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
